Citation Nr: 1744902	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  0737461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to October 23, 2008, and in excess of 50 percent after October 23, 2008 for pseudofolliculitis barbae (PFB).  



REPRESENTATION

Appellant represented by:	Felicia S. Sears, Representative


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to March 1997 and from August 1997 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Montgomery, Alabama has jurisdiction over the Veteran's claim.

In May 2010, the Veteran testified before a Decision Review Officer (DRO) and at a Board hearing before the undersigned in May 2013.  Transcripts from both hearings have been associated with the claims file.  

This appeal was before the Board in February 2017, but was stayed pending a determination in the United States Court of Appeals for the Federal Circuit (Federal Circuit) in the case of Johnson v. McDonald, 27 Vet. App. 497 (2017).  The Federal Circuit reversed and remanded the decision of the Court of Appeals for Veteran Claims.  See Johnson v. McDonald, 27 Vet. App. 497 (2016), rev'd sub. nom. Johnson v. Shulkin, 862 F.3d 1351 (2017).  Thus, the previous stay is now lifted.  


FINDINGS OF FACT

1.  Prior to October 23, 2008, at least 5 percent, but less than 20 percent of the exposed area on the Veteran's face was affected by his PFB disability.  

2.  After October 23, 2008, the Veteran's PFB manifested with five characteristics of disfigurement including, but not limited to, a scar that is five or more inches in length, abnormal skin texture, and hyperpigmentation which measures 225 square centimeters on his face, neck, and head.  



CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for an initial rating in excess of 10 percent for PFB, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016). 

2.  After October 23, 2008, the criteria for a rating in excess of 50 percent for PFB, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1 4.3, 4.7, 4.118, Diagnostic Code 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Prior to October 23, 2008

The Veteran contends that a rating in excess of 10 percent for a PFB prior to October 30, 2004, is warranted.  As discussed below, the Board disagrees.  

The Veteran filed his service connection claim for his skin disability in June 2004.  In the November 2004 rating decision, the RO applied the rating criteria under Diagnostic Code 7806, which was effective as of August 30, 2002.  The Veteran's condition will be rated under the version of Diagnostic Code 7806 in effect as of August 30, 2002.  

For the initial period at issue, the Veteran was rated at 10 percent for his PFB under Diagnostic Code 7806, which acknowledges that there is at least 5 percent, but less than 20 percent of the exposed area affected by the Veteran's PFB.  Under Diagnostic Code 7806, a 30 percent rating is applicable if there is evidence of exposure from 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected; or the need for systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (effective August 30, 2002).  The highest rating allowable pursuant to this Code, 60 percent, requires evidence of exposure of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or the need for constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.

The Board finds that a rating of 10 percent prior to October 23, 2008 for PFB was warranted.  In reaching its conclusion, the Board looked to the July 2004 VA skin examination. The examiner noted that the Veteran had PFB on his face, neck, beard area, and posterior scalp.  Id.  The examiner also noted that the Veteran presented with crusting and an abnormal texture of more than six square inches.  Id.  The examiner opined that the Veteran's skin lesions covered five percent of the exposed area and spanned two percent of the whole body.  Id.  The examiner also opined that the skin lesions are not associated with a systemic disease or nervous condition.  Id.  Based on the evidence of record, the Board finds that a 10 percent rating for the Veteran's PFB prior to October 30, 2004 was appropriate based on the competent and credible medical evidence.  

The evidence of record does not support a finding that a rating of 30 percent  or more should be granted.  In the July 2004 VA examination report, the examiner noted that the Veteran had approximately four flare-ups per year.  In addition, the Veteran did not receive any treatment for this skin condition, such as corticosteroids or immunosuppressive drugs, during the 12 months prior to the examination.  Id.  The Veteran's condition does not meet the threshold requirement of covering 20 to 40 percent of the exposed area of his body or 20 to 40 percent of his entire body.  Service treatment records (STRs) show that the Veteran was referred multiple times for a shaving profile for the PFB, he experienced irritation to the chin and jaw region, and he was advised to avoid grooming the affected area of skin.  However, the STRs do not show that he had to use any medications or that his condition met the 30 percent rating criteria under Diagnostic Code 7806.  In an August 2007 VA general medical examination report, the examiner noted that the Veteran "has some type of cream, possibly hydrocortisone cream[] that he uses as needed."  The examiner also noted that he did not report the use of a daily topical treatment or oral medication to treat his PFB.  Id.  Thus, the Board finds the Veteran's that an increased rating of 30 percent for the Veteran's PFB is denied because he has not met the rating criteria.  

An increased rating of 60 percent is not warranted for the Veteran's disability.  Specifically, his condition does not cover more than 40 percent of the entire body or more than 40 percent of the exposed area affected, or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Neither the July 2004 or August 2007 VA medical opinions suggest otherwise.  The Board finds the July 2004 and August 2007 VA medical opinions to be highly probative on the issue of an increased rating prior to October 30, 2004, because these reports was given based on all of the pertinent information in the case, and the accurate facts were before the examiner.  These reports also included the reasons underlying the conclusions, which are not contradicted by the other probative evidence of record.  Thus, the Board finds that an increased rating of 60 percent for the Veteran's PFB is without merit. 

The ruling in Johnson does not change this outcome.  In Johnson, the Federal Circuit addressed whether any form of corticosteroid treatment constitutes "system therapy" under Diagnostic Code 7806.  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  862 F.3d at 1354.  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Id. at 1355.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id.  

As noted above, the Veteran was not required to use any corticosteroids or immunosuppressive drugs to treat his condition prior to October 30, 2004.  Although the Veteran did report the use of a cream, possibly a hydrocortisone cream, the occasional use of such a cream does not constitute "system therapy" under Johnson because it was not placed on his entire body and it was not used for a six week period-let alone "constant or near constant system therapy" for the 12 month period prior to October 30, 2004.  Accordingly, the Board denies the Veteran's claim for an initial increased rating in excess of 10 percent for PFB prior to October 30, 2004.  

The benefit of the doubt doctrine does not apply because the preponderance of the competent evidence is unfavorable.  Accordingly, the Veteran's claim for a reating in excess of 10 percent prior to October 23, 2008 is denied.  



After October 23, 2008

The Veteran contends that a rating in excess of 50 percent for a PFB after October 23, 2008 is warranted.  As discussed below, the Board finds that such an increase is not justified.  

The Veteran is currently rated at 50 percent for his PFB under Diagnostic Code 7800.  The Veteran requested that his increased rating claim be re-evaluated in a February 2015 statement.  See Statement in Support of Claim dated February 2015.  In a rating decision dated June 2016, the RO increased the Veteran's rating from 10 percent under Diagnostic Code 7806 to 50 percent under Diagnostic Code 7800 effective October 23, 2008.  "A request for review pursuant to this rulemaking, [i.e. § 4118], will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review. . .."  38 C.F.R. § 4118 (2016).  Thus, the Veteran's increased rating claim triggers review under the current version of Diagnostic Code 7800.  Id.  

The criteria for evaluating scars were revised during the pendency of this appeal effective October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  Id.  The Board finds that the Diagnostic Code 7800 effective as of October 23, 2008, is the appropriate diagnostic code to evaluate the Veteran's increased rating claim for PFB because the new regulations would not produce a retroactive effect given that the Veteran's non-initial rating claim was filed almost seven years after the current Diagnostic Code went into effect.  

Under Diagnostic Code 7800, scars are rated based on the number of characteristics of disfigurement present.  A rating of 10 percent requires one characteristic of disfigurement.  A rating of 30 percent is warranted where there are two or three characteristics of disfigurement or with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  A rating of 50 percent requires where there are four or five characteristics of disfigurement or with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features.  A rating of 80 requires six or more characteristics of disfigurement or with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  

The Veteran's rating of 50 percent for PFB after October 23, 2008, is appropriate based on the evidence of record.  The Veteran's December 2013 VA Scar/Disfigurement Disability Benefits Questionnaire (DBQ) is the most recent examination that addressed his condition.  Scar one is at least one-quarter inch at the widest part.  Scar three is five or more inches in length.  Id.  In addition, there is elevation, depression, adherence to the underlying skin, or missing soft tissue.  Id.  Scar three also has hyperpigmentation on the face, neck, and head which measures 225 square centimeters.  Id.  Finally, the skin on the Veteran's face, head, and neck is an abnormal texture.  Id.  Thus, under Diagnostic Code 7800, the rating of 50 is appropriate because he has five characteristics of disfigurement.  

A rating of 80 percent for PFB is also not appropriate in light of the evidence.  The Veteran does not have six or more characteristics of disfigurement based on the December 2013 VA Scar/Disfigurement DBQ or any other medical evidence in the claims file.  Nor does the Veteran present with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features.  Absent such evidence, the Veteran's claim for rating in excess of 50 percent has no merit. 

The Board finds the December 2013 VA medical opinion to be highly probative on the issue of an increased rating after October 23, 2008, because it was given based on all of the pertinent information in the case, and the accurate facts were before the examiner.  It also included the reasons underlying the conclusions, which are not contradicted by the other probative evidence of record.  

Again, this outcome is not changed by the decision in Johnson.  Unlike the rating criteria under Diagnostic Code 7806, the rating criteria in Diagnostic Code 7800 makes no mention of the need for systemic therapy such as corticosteroids or other immunosuppressive drugs for any period of time.  Moreover, in 2013, the Veteran was directed to use hydrocortisone cream two times a day as needed.  See November 2013 Tuskegee VA Medical Center outpatient treatment records.  Thus, a higher rating under Diagnostic Code 7806 could not be met even if it did apply, and it does not.  Accordingly, the Board finds that Johnson is not controlling on the issue of whether the Veteran is entitled to an increased rating in excess of 50 percent for PFB after October 23, 2008 under Diagnostic Code 7800.  

The benefit of the doubt doctrine does not apply because the preponderance of the competent evidence is unfavorable.  Accordingly, the Veteran's claim for an increased rating for PFB is denied.  


ORDER

Entitlement to an initial rating in excess of 10 percent for PFB prior to October 23, 2008, is denied.




Entitlement to a non-initial rating in excess of 50 percent for PFB after October 23, 2008, is denied.  




____________________________________________
	L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


